Citation Nr: 0019999	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The September 1997 decision denied 
the veteran's claim for service connection for post-traumatic 
stress disorder, his claim for service connection for 
bilateral hearing loss, and his claim for service connection 
for a skin condition.  Since that time the RO has granted 
service connection for left ear hearing loss and service 
connection for a skin condition.  Accordingly, the issues 
currently before the Board are as specified on the title page 
of this decision.

The veteran requested a hearing before a member of the Board 
to be held at the RO.  The record reveals that the veteran 
failed to report for his scheduled hearing in February 1999.  
Accordingly, his claims will be reviewed based on the 
evidence currently of record.

The claim for service connection for right ear hearing loss 
is the subject of a remand section of this decision.


FINDINGS OF FACT

The veteran's claim for entitlement to service connection for 
post-traumatic stress disorder is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for post-
traumatic stress disorder is well grounded 38 U.S.C.A. § 5107 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service.  Service records reveal that the veteran 
served in Vietnam.  The record contains a September 1997 VA 
examination report containing a diagnosis of post-traumatic 
stress disorder.  The report indicates that the veteran has 
post-traumatic stress disorder due to the stress of his 
Vietnam experiences.  Since there is medical evidence that 
the veteran has post-traumatic stress disorder due to his 
service in Vietnam, his claim for service connection for 
post-traumatic stress disorder is well grounded.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.


REMAND

The veteran's service personnel records certify that he 
served in Vietnam from February 3, 1970 to December 20, 1970, 
and that his occupational specialty was cannoneer.  In 
September 1997, the veteran underwent a VA psychiatric 
examination.  The veteran reported the stressor of a mortar 
attack when he was stationed at VC Valley and the stressor of 
a fire that got to some gas rounds when he was stationed at 
Kelly Hill.  He reported that the gas rounds exploded and it 
was difficult to breathe.

The record does not reflect that the RO has made a finding 
that the veteran engaged in combat activity with the enemy, 
and that a claimed stressor is related to that combat.  See 
38 C.F.R. § 3.304(f) (1999).  Moreover, no attempt has been 
made to obtain verification of the veteran's claimed Vietnam 
stressors.  The Board acknowledges that a June 1997 letter 
sent to the veteran requesting that he provide information 
concerning his claimed stressors went unanswered.  However, 
no attempt has been made to verify the stressors he reported 
on his September 1997 VA psychiatric examination.  Since the 
veteran's claim for service connection for post-traumatic 
stress disorder is well grounded there is a duty to assist 
the veteran and an attempt must be made, or a finding made 
relative to combat activity, to verify the veteran's claimed 
stressors prior to review of the veteran's claim.

Additional records pertinent to the veteran's claim for 
service connection for right ear hearing loss, including an 
October 1999 VA audiological examination, have been received 
since issuance of a November 1997 statement of the case.  Due 
process requires that the RO consider the additional medical 
evidence related to the veteran's right ear hearing loss and 
issue a supplemental statement of the case prior to review of 
this claim by the Board.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should write to the 
veteran and ask whether he has any 
more evidence that he wishes to 
submit in support of his post-
traumatic stress disorder claim.  He 
should also be requested to provide 
more specific details of his claimed 
stressors.  

2.  The RO must make a specific 
finding as to whether or not the 
veteran engaged in combat activity 
with the enemy and whether or not a 
claimed stressor is related to such 
combat.  If the RO finds that the 
veteran did not have combat service 
or a claimed stressor related to 
such combat, the RO should attempt 
to verify the veteran's alleged 
stressors through the U.S. Army and 
Joint Services Environmental Support 
Group (USASCRUR).   
 
3.  The RO should take the 
appropriate steps to secure copies 
of all VA and non-VA outpatient and 
hospital treatment records, if any, 
which relate to treatment of the 
veteran's claimed post-traumatic 
stress disorder, and which are not 
already of record.  

4.  Then, the RO should undertake 
any other indicated development, to 
include ordering another VA 
examination, if needed, to determine 
whether the veteran has post-
traumatic stress disorder due to a 
verified stressor.

6.  Then, the RO should readjudicate 
the veteran's claims for service 
connection for post-traumatic stress 
disorder and for right ear hearing 
loss.  

7.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case for all issues 
in appellate status.  With regard to 
the veteran's right ear hearing loss 
claim, the supplemental statement of 
the case should review all pertinent 
medical evidence received since 
issuance of the November 1997 
statement of the case.  The RO 
should inform the veteran of any 
issue with respect to which further 
action is required to perfect an 
appeal and the veteran should then 
be provided an appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



